Citation Nr: 0630669	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  99-13 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ear 
disability, to include hearing loss.

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1943 to November 
1945 and September 1951 to September 1957.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from December 1998 and May 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In an April 2005 decision, the Board denied the veteran's 
claims of service connection for right ear hearing loss and a 
right knee disorder.  The veteran subsequently appealed this 
issue to the United States Court of Appeals for Veterans 
Claims (Court).  While that case was pending at the Court, 
the veteran's representative and the VA Office of the General 
Counsel filed a joint motion to vacate the Board's decision 
and remand the veteran's claims.  In a March 2006 Order, the 
Court granted the joint motion, vacated the Board's April 
2005 decision, and remanded this case to the Board for 
additional proceedings.  As discussed below, the joint motion 
changed the issue from the veteran's claim of right ear 
hearing loss to "any current ear disability, to include 
hearing loss."  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to service connection for 
right ear hearing loss and for a right knee disorder.  
Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).

A review of the veteran's personnel records indicate that he 
was aboard the U.S.S. Wasp from January 1943 to June 1945.  
His personnel records also indicate that he participated in 
action against the enemy in the Marianas Operation, Saipan, 
Palau, Yap, Ulithi, Marcus, Wake, Guam, Rota, the 
Philippines, and Japan.  In light of this evidence, the RO 
should again consider whether the veteran had combat service.

With respect to his claim of entitlement to service 
connection for right ear hearing loss, the veteran alleges 
that he has current hearing loss that is due to in-service 
noise exposure, particularly to ammunition fire while aboard 
the U.S.S. Wasp.  The Board acknowledges that a private 
treatment provider has indicated that the veteran is 
currently experiencing decreased hearing and a eustachian 
tube dysfunction; however, the record is absent a diagnosis 
of a current hearing loss disability as required by VA 
regulation and there is no indication of nexus to service.  
Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Nonetheless, 
despite the absence of evidence of impaired hearing 
disability, the Court has ordered VA to obtain a VA audiology 
examination.  Accordingly, the veteran must be afforded a VA 
examination to determine whether "any current ear 
disability, to include hearing loss, is associated with 
acoustic trauma or any ear infection the appellant may have 
experienced in service."  

As to his claim for service connection for a right knee 
disorder, the veteran alleges that he incurred a right knee 
injury during an April 1944 airplane accident.  He has also 
submitted that he twisted his right knee while skiing in 
January 1953.  The Board finds that a VA medical opinion as 
to etiology of the veteran's current right knee disorder 
would be helpful in the adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for an audiological examination.  All 
indicated tests should be accomplished.  
The claims folder should be made 
available to the examiner.  The VA 
examiner should review the claims folder 
and provide an opinion as to whether it 
is at least as likely as not that any 
current ear disability, to include 
hearing loss, is associated with acoustic 
trauma or any ear infection the appellant 
may have experienced in service.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any current right 
knee disorder.  All indicated tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner prior to the examination.  The 
VA examiner should review the claims 
folder and provide an opinion as to 
whether it is at least as likely as not 
that any current right knee degenerative 
joint disease is related to "the 
appellant's report of a right knee injury 
in service."  

3.  After conducting any additional 
indicated development, the RO should 
again review the record.  In so doing, 
the RO must specifically consider whether 
the veteran had combat service.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


